DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 19 April 2021, with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding claim 3 have been fully considered but they are not persuasive. Applicant argues that Hoffman fails to teach the limitation recited in instant dependent claim 3: “a bridge electrode positioned within both the first chamber and the second chamber.”  The Examiner respectfully disagrees.  The term “electrode” is broadly defined as: “a conductor through which electricity enters or leaves an object, substance, or region, and by Merriam-Webster Dictionary as: “a conductor used to establish electrical contact with a nonmetallic part of a circuit.” The modifying term “bridge” broadly is defined as span/connect across something, such as a gap, between two points.  As such, the broadest reasonable interpretation of the aforementioned limitations recited in claim 3 are met by the Hoffman reference, since the elements of Hoffman clearly meet the above broad limitations regarding electrical functionality, structure and function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,087,883 to Hoffman and U.S. 2012/0114089 to Potyrailo et al.  Hoffman discloses a system and method (see entire reference) for detecting a contaminant in a fluid (including cadmium (Cd) and copper (Cu) or other contaminant ions in water from a water supply system (see col 1, lines 23-62, Fig. 6, as recited in instant dependent claims  9 and 10); the system including a first chamber (2, 8, 13, 18) for receiving and providing a filtered portion of the fluid/water; a second chamber (1, 7, 11, 17) for receiving and providing an unfiltered portion of the fluid/water; a test device (4, and Figs. 1 and 2) for measuring and measuring electrical properties (in particular potential difference and/or conductivity) of the filtered portion of the fluid/water in the first chamber and the unfiltered portion of the fluid/water in the second chamber; and a controller (4 via circuitry) operatively coupled/within the test device, being configured for detecting and detecting the presence related to a quantity of the contaminant within the fluid/water at least based in part on the measured electric properties (as recited in instant independent claims 1 and 16); wherein the test device is potential measurement device for ,
Although Hoffman discloses a system that employs predetermined thresholds of contaminants (as recited in instant dependent claim 8) based on the measured electrical properties, Hoffman does not explicitly disclose that the controller includes a database that associates the measured properties with at least one of a quantity or a concentration of the 
The above is evidenced by Potyrailo et al. (see entire reference).  Potyrailo et al. disclose a system/method for determining/detecting and quantifying contaminants in fluids wherein a controller (6) includes a database/look-up table that associates the measured properties with at least one of a quantity or a concentration (i.e. calibration data) of the contaminant and wherein the controller is thus configured to detect the quantity/concentration of the contaminant based on the measured electrical properties and the database, as well as other types of modeling (see paras 0080-0083, 0089 and 0092-0113).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the calibration techniques disclosed by Potyrailo et al., modifying the system/method disclosed by Hoffman, thus providing accurate quantification and detection of contaminants (para 0007) and employment of small volume samples of fluid to be tested for contaminants and ease of replacement of sensors (para 0141).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,087,883 to Hoffman and U.S. 2012/0114089 to Potyrailo et al. as applied to claims 1 and 3 above.  Hoffman discloses a system and method for detecting a contaminant in a fluid/water having all of the elements and/or method steps previously.  Hoffman further discloses that the electrodes are made of a metal, in particular, comprising nickel, but do not explicitly disclose the electrodes are made of gold, silver, platinum, titanium, stainless steel, graphite, graphene or graphene oxide, as recited in instant dependent claim 4.   It is well known to those of ordinary skill in the art to employ any type of electrode comprising the recited metals, based on costs (i.e. gold and platinum are more costly than silver and others) as well as desired mechanical/material properties and associated conductivity of the metal aspects of the electrodes, and is simply a matter of obvious design choice for one having ordinary skill in the art as of the effective filing date of the instant invention.  Furthermore, the instant disclosure fails to recite any criticality to .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,087,883 to Hoffman and U.S. 2012/0114089 to Potyrailo et al. as applied to claims 1 and 6 above. Hoffman discloses a system and method for detecting a contaminant in a fluid/water having all of the elements and/or method steps previously, including filters to filter out contaminants, including copper and cadmium, however does not explicitly disclose the nature or material structure of the filter being filter beads, as recited in instant dependent claim 7.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to form the filter of Hoffman with any desired filtering material and associated structural aspects (i.e. foam, beads, etc.) to adequately filter any particular contaminant, or multiple contaminants from water, based on costs, design choice.   Furthermore, the instant disclosure fails to recite any criticality in regards to filter beads, and employment of filter beads do not solve any particular problem, other than filtering contaminants, as does the filter of Hoffman, and thus the filter of Hoffman may employ filter beads, or any other desired filtering structure, as would the instant invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,087,883 to Hoffman and U.S. 2012/0114089 to Potyrailo et al. as applied to claim 1 above, and in further view of U.S.2017/0219556 to Ciampini and/or U.S. 2010/0028648 to de Zwart et al.   Hoffman and Potyrailo et al. disclose a system and method for detecting a contaminant in a fluid/water having all of the elements and/or method steps previously, including a circuit board to support the first and second chambers and test device/controller of the system for detecting a . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,087,883 to Hoffman and U.S. 2012/0114089 to Potyrailo et al. as applied to claim 1 above, and in further view of U.S. 2018/0251947 to Stone.  Hoffman and Potyrailo et al. disclose a system and method for detecting a contaminant in a fluid/water having all of the elements and/or method steps previously.  Hoffman further discloses various circuitry elements well known to those of ordinary skill in the art, such as operational amplifiers and resistors and further discloses that aspects of the circuitry elements are chosen based upon the electrical characteristics of the circuit and the circuitry components can be varied in ways well known to those of ordinary skill in the art (see col. 4, lines 3-14). Although Hoffman et al. and/or Potyrailo et al. do not explicitly employ a capacitive filter for reducing noise in the circuitry signals received by the test device (note: Potyrailo et al. does disclose post-processing measurement data using digital filters (see Potyrailo et al. para 0088), it is well known in the art to employ capacitors to reduce noise in .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. Many of the newly cited references by the Examiner contain specific teachings regarding calibration techniques related to the amended claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861